PER CURIAM.
Benjamin McClora appeals his conviction for kidnaping, aggravated battery and battery. McClora argues, and the State concedes, that on the facts of this case, McClora may not be convicted of both battery and aggravated battery because these charges arose out of acts which took place during a single altercation. Thus, the battery offense is subsumed by the greater offense of aggravated battery. See § 775.021(4), Fla. Stat. (Supp.1996); Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932).
Accordingly, we reverse and remand with directions that the battery conviction be vacated. The defendant need not be present.
FULMER, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.